               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                      Desc Main
                                                                      Document     Page 1 of 9
 Fill in this information to identify your case:
 Debtor 1               Amy Resendes Blood                                                                             Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$2,450.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                        Desc Main
                                                                      Document     Page 2 of 9
 Debtor                Amy Resendes Blood                                                         Case number


2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.


                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                       Desc Main
                                                                      Document     Page 3 of 9
 Debtor                Amy Resendes Blood                                                         Case number

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                             Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                               to creditor

 Acceptance Now                      Household Goods                                      $2,326.00                6.25%                                      $46.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                                  Trustee
                                                                                                                                  Debtor
 Capital One Auto
 Finance                             2017 Toyota Highlander                             $32,413.00                 6.25%                                  $631.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                                  Trustee
                                                                                                                                  Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                          Desc Main
                                                                      Document     Page 4 of 9
 Debtor                Amy Resendes Blood                                                            Case number

                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                        DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                        additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                   Desc Main
                                                                      Document     Page 5 of 9
 Debtor                Amy Resendes Blood                                                          Case number


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”):

Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

   Name of Creditor                         Description of Collateral     Current        Monthly           Estimated          Monthly
                                                                          installment    payment to        amount of          payment
                                            (note if principal            payment        cure GAP **       PRE-PETITION       on
                                            residence; include            (ongoing       (post-petition    ARREARAGE**        pre-petitio
                                            county tax map number         payment        mortgage          (including the     n arrearage
                                            and complete street           amount) *      payments for      month of filing
                                            address)                                     the two (2)       or conversion)*
                                                                                         months
                                                                                         immediately
                                                                                         following the
                                                                                         event
                                                                                         beginning
                                                                                         conduit)
   Shellpoint Mortgage                      20 Abbey Road Elgin, SC
      Servicing                                 29045 Kershaw             $1,060.00      $36.00            $13,500.00         $225.00
                                                County                    Escrow for     Or more                              Or more
                                            TMS Number:                   taxes:
                                                E335-01-0D-006-SHC         Yes

                                                                          Escrow for
                                                                          insurance:
                                                                           No


* Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.

All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
assigned to this case.

District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case 19-03412-dd                           Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                Desc Main
                                                                      Document     Page 6 of 9
 Debtor                Amy Resendes Blood                                                           Case number


Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
any further post-petition fees and charges.



 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Amy Resendes Blood                                                  X
       Amy Resendes Blood                                                             Signature of Debtor 2
       Signature of Debtor 1

       Executed on            June 26, 2019                                           Executed on

 X     /s/ Eric S. Reed                                                        Date     June 26, 2019
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                            Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case 19-03412-dd                       Doc 7            Filed 06/26/19 Entered 06/26/19 15:27:42           Desc Main
                                                                       Document     Page 7 of 9

                                                               United States Bankruptcy Court
                                                                        District of South Carolina
 In re      Amy Resendes Blood                                                                             Case No.   19-03412
                                                                                   Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on June 26, 2019, a copy of The Chapter 13 Plan     was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

 See attached mailing matrix-



                                                                                 /s/ Eric S. Reed
                                                                                 Eric S. Reed 7242
                                                                                 Reed Law Firm, P.A.
                                                                                 220 Stoneridge Drive, Ste 301
                                                                                 Columbia, SC 29210
                                                                                 803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Casenoticing
Label Matrix for local   19-03412-dd   Doc 7ADVANCE
                                                Filed  06/26/19 Entered 06/26/19 15:27:42
                                                    AMERICA                                     Desc
                                                                                   ATTORNEY GENERAL    Main
                                                                                                    OF THE UNITED STATES
0420-3                                           Document
                                            762 WEST MAIN STREET Page 8 of 9       DEPT OF JUSTICE ROOM 5111
Case 19-03412-dd                             Lexington SC 29072-2545                     10TH AND CONSTITUTION AVENUE NW
District of South Carolina                                                               Washington DC 20530-0001
Columbia
Wed Jun 26 15:24:37 EDT 2019
Acceptance Now                               Anthony Blood                               Amy Resendes Blood
Attn: Bankruptcy                             310 Ross Road                               20 Abbey Road
5501 Headquarters Drive                      Apt 13G                                     Elgin, SC 29045-9569
Plano TX 75024-5837                          Columbia SC 29223-4912


Capital One Auto Finance                     Catherines/Comenity                         Central Credit Services, LLC
Attn: Bankruptcy                             Attn: Bankruptcy                            9550 Regency Square Blvd
Po Box 30285                                 Po Box 182125                               Suite 500
Salt Lake City UT 84130-0285                 Columbus OH 43218-2125                      Jacksonville FL 32225-8169


Comenity Bank/Kingsize                       Crawford & von Keller, LLC                  Credit One
Attn: Bankruptcy                             PO Box 4216                                 6801 S Cimerron Road
Po Box 182125                                Columbia SC 29240-4216                      Las Vegas NV 89113-2273
Columbus OH 43218-2125


(p)DIGITAL FEDERAL CREDIT UNION              FHA c/o                                     Financial Data Systems
220 DONALD LYNCH BLVD                        US Dept of Housing & Urban Development      Attn: Bankruptcy
MARLBOROUGH MA 01752-4708                    451 7th Street, SW                          Po Box 688
                                             Washington DC 20410-0002                    Wrightsville Beach NC 28480-0688


First Premier Bank                           I C System Inc                              IRS
Attn: Bankruptcy                             Attn: Bankruptcy                            PO Box 7346
Po Box 5524                                  Po Box 64378                                Philadelphia PA 19101-7346
Sioux Falls SD 57117-5524                    St Paul MN 55164-0378


Kershaw County Treasurer                     Northeast Providence Hospital               RBS Citizens Cc
PO Box 622                                   120 Gateway Corporate Blvd                  1 Citizens Dr.
Camden SC 29021-0622                         Columbia SC 29203-9611                      Ms: Rop 15b
                                                                                         Riverside RI 02915-3035


Eric S Reed                                  SC DEPARTMENT OF REVENUE                    (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE
Reed Law Firm, PA                            PO BOX 12265                                PO BOX 8597
220 Stoneridge Dr., Suite 301                Columbia SC 29211-2265                      COLUMBIA SC 29202-8597
Columbia, SC 29210-8018


Shellpoint Mortgage Servicing                Pamela Simmons-Beasley                      US Trustee’s Office
Attn: Bankruptcy                             250 Berryhill Road                          Strom Thurmond Federal Building
Po Box 10826                                 Suite 402                                   1835 Assembly Street
Greenville SC 29603-0826                     Columbia, SC 29210-6466                     Suite 953
                                                                                         Columbia, SC 29201-2448

US ATTORNEYS OFFICE                          US Department of Veteran Affairs            US Department of Veterans Affairs
JOHN DOUGLAS BARNETT ESQ                     PO Box 3978                                 PO Box 8079
1441 MAIN STREET                             Portland OR 97208-3978                      Philadelphia PA 19101-8079
STE 500
Columbia SC 29201-2897
USDA             Case 19-03412-dd            Doc 7      Filed 06/26/19 Entered 06/26/19 15:27:42                      Desc Main
PO BOX 66827                                             Document     Page 9 of 9
Saint Louis MO 63166-6827




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Digital Federal Credit Union                         SC EMPLOYMENT SECURITY COMMISION                     End of Label Matrix
Attn: Bankruptcy                                     PO BOX 995                                           Mailable recipients   30
Po Box 9130                                          Columbia SC 29202                                    Bypassed recipients    0
Marlborough MA 01752                                                                                      Total                 30
